UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LAW ENFORCEMENT ALLIANCE OF            
AMERICA, INCORPORATED,
                Plaintiff-Appellant,
                 v.                                No. 03-1983

USA DIRECT, INCORPORATED,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                         (CA-01-930-A)

                      Submitted: February 3, 2004

                       Decided: March 26, 2004

    Before WILLIAMS, KING, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Richard E. Gardiner, Fairfax, Virginia, for Appellant. John Hardin
Young, Joseph E. Sandler, SANDLER, REIFF & YOUNG, P.C.,
Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2         LAW ENFORCEMENT ALLIANCE v. USA DIRECT, INC.
                             OPINION

PER CURIAM:

   Law Enforcement Alliance of America, Inc. (LEAA) appeals the
district court’s denial of its motion to alter or amend the judgment.
Because the district court did not abuse its discretion in denying the
motion to alter or amend, we affirm.

   The procedural history of this case is described in some detail in
our opinion disposing of LEAA’s prior appeal. See Law Enforcement
Alliance of America, Inc. v. USA Direct, Inc., 2003 WL 1154115 (4th
Cir. Mar. 14, 2003) (LEAA I). At this point, the case basically
involves USA Direct’s attempt to collect the balance of several
invoices and finance charges, which LEAA argues it does not owe.
Our previous appeal dealt with seven invoices and the finance charges
attributable thereto. We held that LEAA was liable for the principal
balance on six of the invoices: invoice numbers 6256, 6660, 6736,
6736-1, 6901, and 6441. Id. at **4. We also held that LEAA was lia-
ble for finance charges on five of the invoices: invoice numbers 6256,
6660, 6736, 6736-1, and 6901. Id. at **5. We remanded to the district
court for further consideration of the remaining invoices and finance
charges. On remand, USA Direct declined to pursue liability for the
remaining invoices and finance charges. The district court then
entered judgment in accordance with our mandate, holding LEAA lia-
ble for the principal balances on Invoices 6256, 6660, 6736, 6736-1,
6901, and 6441, and for the finance charges on invoice numbers 6256,
6660, 6736, 6736-1, and 6901. The district court also awarded sanc-
tions and post-judgment interest, neither of which is at issue here.

   LEAA has since paid the principal balance on four of the six
invoices: invoice numbers 6660, 6736, 6736-1, and 6901. (Appel-
lant’s Br. at 6 n.6.) The principal balance on Invoices 6256 and 6441,
and the finance charges on Invoices 6256, 6660, 6736, 6736-1, and
6901 are at issue in this appeal. We previously addressed all of the
issues that LEAA raises in this appeal and decided them against
LEAA.

  "We review the denial of a motion to alter or amend under Fed. R.
Civ. P. 59(e) for abuse of discretion." Collision v. Int’l Chemical
           LAW ENFORCEMENT ALLIANCE v. USA DIRECT, INC.                   3
Workers Union, Local 217, 34 F.2d 233, 236 (4th Cir. 1994). "In the
Rule 59(e) context, we have previously stated that while the Rule
itself provides no standard for when a district court may grant such
a motion, courts interpreting Rule 59(e) have recognized three
grounds for amending an earlier judgment: (1) to accommodate an
intervening change in controlling law; (2) to account for new evi-
dence not available at trial; or (3) to correct a clear error of law or
prevent manifest injustice." Id. (quotation marks omitted).

   In this appeal, LEAA essentially argues that the district court
abused its discretion in denying the Rule 59(e) motion because there
was a clear error of law in the district court’s entry of judgment. The
clear error that LEAA identifies is that the district court’s judgment
was in accordance with our mandate. In the vast majority of cases, our
mandate is controlling on the district court. United States v. Bell, 5
F.3d 64, 66 (4th Cir. 1993). A district court, however, has some lim-
ited discretion to reopen issues covered by our mandate in certain
extraordinary circumstances, one of which is when "a blatant error in
the prior decision will, if uncorrected, result in a serious injustice." Id.
at 67. LEAA argues that the district court should not have entered
judgment in accordance with our mandate because our prior decision
contained "blatant errors . . . which will, if uncorrected, result in a
serious injustice." (Appellant’s Br. at 9.)

   Having thoroughly reviewed the record and LEAA’s arguments on
appeal, we hold that our prior decision did not contain any blatant
errors. Accordingly, the district court was bound by our mandate and
did not abuse its discretion in denying the motion to alter or amend
the judgment. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                              AFFIRMED